Name: 94/752/EC: Commission Decision of 18 November 1994 amending Decision 94/654/EC adopting the forecast supply balance for banana production, consumption, imports and exports for the Community for 1994
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  production;  trade;  plant product
 Date Published: 1994-11-19

 Avis juridique important|31994D075294/752/EC: Commission Decision of 18 November 1994 amending Decision 94/654/EC adopting the forecast supply balance for banana production, consumption, imports and exports for the Community for 1994 Official Journal L 298 , 19/11/1994 P. 0048 - 0048COMMISSION DECISION of 18 November 1994 amending Decision 94/654/EC adopting the forecast supply balance for banana production, consumption, imports and exports for the Community for 1994 (94/752/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas (1), as amended by Commission Regulation (EC) No 3518/93 (2), and in particular Articles 16 and 20 thereof, Whereas Commission Decision 94/654/EC (3) lays down the forecast supply balance for 1994; whereas on 10 September 1994, certain Community production regions and ACP States were victims of hurricane 'Debbie'; whereas, on the basis of an examination of the situation and a reliable estimate of the consequences of hurricane 'Debbie' for the production and availability of bananas from those regions for the Community market until at least the end of 1994, the forecast supply balance for 1994 should be adjusted; Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 94/654/EC is hereby replaced by the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 November 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 47, 25. 2. 1993, p. 1. (2) OJ No L 320, 22. 12. 1993, p. 15. (3) OJ No L 254, 30. 9. 1994, p. 90. ANNEX PROVISIONAL BALANCE SHEET FOR BANANAS 1994 "(tonne/net weight)"" ID="1">EC production> ID="2">607 100"> ID="1">Imports: Traditional ACP> ID="2">648 500"> ID="1">Tariff quota> ID="2">2 171 400"> ID="1">Gross consumption> ID="2">3 427 000"> ID="1">Exports> ID="2">26 000"> ID="1">Net consumption> ID="2">3 401 000">